DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the claim set of July 3, 2020, claims 1-4 are pending in the application.

Definitions and Claim Interpretation
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification or the term has been given a special definition in the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004). 
It is noted that following terms and phrases presented in the claims are given their plain meaning since they have not been given a special definition in the specification: 
Calcium water –  combination of calcium and water used as an activator in jam and jelly making
Thermodynamic equilibrium – a state of a physical system in which it is in mechanical, chemical, and thermal equilibrium and in which there is no tendency for spontaneous change 
Brix – represents percent content of sugar in foodstuff

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “modulating the size, texture, or temperature of the initial ingredients” in step b of the claim.  It is unclear what exactly is encompassed by the modulating step and how it is performed.  It is uncertain how the texture, size, or temperature is adjusted and the extent of the changes required to satisfy the claimed modulating step.  Additionally, no specific textures, particle size ranges, or temperature range have been provided in step b of the claim.  Therefore, the scope of the claim is indefinite. 
Claim 3 recites “the hydrated pectin is obtained by hydration under high shear”, and this claim depends upon claim 1.  It is unclear what exactly constitutes “under high shear” as recited in the claim and exactly how the high shear force is applied.  For instance, it is uncertain whether “under high shear” refers to high shear mixing, high shear granulating, high shear homogenizing, and etc.  Therefore, the scope of the claim is indefinite.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhns et al. US 20040208976 (hereinafter “Kuhns”) in view of Shaoling CN 107865365 (hereinafter “Shaoling”, refer to the corresponding machine translation) and Renhuai CN 107028132 (hereinafter “Renhuai”, refer to the corresponding machine translation).
With respect to claim 1, Kuhns teaches a method of preparing a fruit sauce, such as jellies, comprising a semi-fluid matrix (paragraphs [0011] and [0035]).
Regarding the limitation of weighing and proportioning initial ingredients comprising:  i) blueberries at approximately 15 wt%.; ii) blueberry puree at approximately 15% wt.; iii) blueberry concentrate at approximately 4.5% wt.; iv) water at approximately 1.4% wt.; and vi) sugar at approximately 15% wt. as recited in step a of claim 1, Kuhns teaches obtaining ingredients in the ranges expressed by weight percentage: 1.0%-30% liquid sweetener (sweeteners, fruit purees, and fruit concentrates), 0%-1.0%  calcium source in the form of a calcium solution, 5%-50% fruit, and balance of formula of water, and the ingredients can be adjusted. Kuhns also teaches the fruit additives may be from blueberries (paragraphs [0026]-[0035]).  The ranges taught in Kuhns overlap or encompass the presently claimed ranges.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
However, Kuhns does not expressly disclose the sweetener comprises sugar (vi).
Shaoling teaches preparing a blueberry jam (Abstract).  The jam includes 10-15% sugar (P1, Summary of the Invention-3rd paragraph; and P2, Detailed Description-3rd paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Shaoling, to select sugar as the sweetener in the method of Kuhns based in its suitability for its intended purpose with the expectation of successfully preparing a functional sauce product.  One of ordinary skill in the art would have been motivated to do so because Shaoling and Kuhns similarly teach the preparing blueberry sauce products, Kuhns is not limited to the particular sweeteners used since the reference teaches the ingredients can be suitably substituted (paragraph [0034]), the simple selection of a particular sweetener is a matter of choice and does not provide a patentable feature over the prior art, and said combination would amount to the use of a known element for its use in a known environment to accomplish entirely expected results.  There would have been a reasonable expectation of success with said modification. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Regarding the limitation of modulating the size, texture, or temperature of the initial ingredients as recited in step b of claim 1, modified Kuhns teaches manipulating the size, texture, and temperature of the ingredients (paragraph [0035]).
Regarding the limitation of combining the initial ingredients into a fruit mixture and heating to approximately 180⁰F as recited in step c of claim 1, modified Kuhns teaches blending the ingredients and heating the blend to a desired temperature (paragraphs [0020], [0022], and [0023]).
However, Kuhns does not expressly disclose heating to approximately 180⁰F.
It would have been obvious to one of ordinary skill in the art to optimize the heating temperature in the method of modified Kuhns.  One of ordinary skill in the art would have been motivated to do so because Kuhns teaches heating to a desired temperature which is above the gelation temperature of pectin (which is generally in the 140⁰F to 150⁰F range) but not high enough to induce any unfavorable cooking or burning of the ingredients (paragraphs [0022] and [0023]), and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  There would have been a reasonable expectation of success.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II). 
Regarding the limitation of adding a gelling agent comprising hydrated pectin at 1.4% wt. to the fruit mixture to obtain a gel-enhanced mixture as recited in step d of claim 1, modified Kuhns teaches adding 0.5%-5% hydrated pectin to the mixture (paragraphs [0021], [0024], and [0034]; and P4, claim 1), and the amount of pectin solution in Kuhns encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of adding citric acid at 0.8% wt. and lemon juice 4.0% wt. to the gel-enhanced mixture to obtain a citrus-enhanced mixture and heating to approximately 212⁰F as recited in step e of claim 1, Kuhns teaches adding 0%-4% additional ingredients, such as flavoring and citric acid, as well as a fruit component to the mixture, and additional heating may be required (paragraphs [0025]-[0034], and P4, claim 1).
However, Kuhns does not expressly disclose adding lemon juice to the mixture.
Renhuai teaches a method of preparing blueberry jam (Abstract).  Lemon juice is added (P3, 2nd paragraph-Preferred scheme II).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Renhuai, to select lemon juice as the flavor/fruit component in the method of Kuhns based in its suitability for its intended purpose with the expectation of successfully preparing a functional sauce product.  One of ordinary skill in the art would have been motivated to do so because Renhuai and Kuhns similarly teach the preparing blueberry sauce products, Renhuai teaches lemon juice enhances the sour sweetness of the blueberry and provides a better mouthfeel of the jam (P3, 2nd paragraph-Preferred scheme II), Kuhns teaches adding 0%-4% additional ingredients, such as flavoring and citric acid, as well a fruit component to the mixture (paragraph [0025]; and P4, claim 1), the simple selection of a particular flavor and fruit component is a matter of choice and does not provide a patentable feature over the prior art, and said combination would amount to the use of a known element for its use in a known environment to accomplish entirely expected results.  There would have been a reasonable expectation of success with said modification. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Additionally, Kuhns does not expressly disclose heating to approximately 212⁰F.
Renhuai teaches a method of preparing blueberry jam (Abstract).  The prepared product is heated to 90-95⁰C (194⁰F - 203⁰F) (P2, step 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed temperature range, including the instantly claimed range, from the ranges disclosed in the prior art references with the expectation of successfully preparing a functional sauce product.  One of ordinary skill in the art would have been motivated to do so because Renhuai and Kuhns similarly teach the preparing blueberry sauce products, and Kuhns teaches additional heating may be required to attain the final desired temperature as well as adjusting the process parameters in order to adjust the final characteristics of the sauce (paragraphs [0025] and [0035]).  There would have been a reasonable expectation of success.  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding the limitation of allowing the citrus-enhanced mixture to achieve thermodynamic equilibrium as recited in step f of claim 1, modified Kuhns teaches as the product cools, the gelling agent provides a media of a semi-fluid matrix (paragraphs [0003], [0005], [0011], and [0025]).
Regarding the limitation of confirming the pH of the citrus-enhanced mixture is less than or equal to about 3.6 and sugar content of about 25 degrees Brix as recited in step g of claim 1, Kuhns does not expressly disclose this limitation.
 Shaoling teaches preparing a blueberry jam (Abstract).  The pH of the sauce is 2.8-3.8 and the sugar content is 25-30% (P1, Summary of Invention-5th paragraph; and P2, Detailed Description-6th paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed pH and sugar content ranges, including the instantly claimed ranges, from the ranges disclosed in the prior art references with the expectation of successfully preparing a functional sauce product.  One of ordinary skill in the art would have been motivated to do so because Shaoling and Kuhns similarly teach the preparing blueberry sauce products by heating and adding citric acid, Shaoling teaches heating until the sugar content is reached and adding citric acid until the final pH value is reached during the preparation of the sauce (P1, Summary of Invention-5th paragraph and P2, Detailed Invention-6th paragraph),  Kuhns teaches adjusting the process parameters in order to adjust the final characteristics of the sauce (paragraphs [0035]), and it is well understood that the pH and degrees Brix of a product is a function of the ingredients present and their respective quantities as well as processing parameters of the method, such as heat treatment, and the claimed method and ingredients have been shown to be obvious in view of the prior art.  There would have been a reasonable expectation of success.  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

With respect to claim 2, modified Kuhns is relied upon for the teaching of the method of claim 1 and has been addressed above.
Regarding the limitation of wherein the blueberries are frozen as recited in claim 2, modified Kuhns teaches the blueberries are frozen (paragraph [0035]).

With respect to claim 3, modified Kuhns is relied upon for the teaching of the method of claim 1 and has been addressed above.
Regarding the limitation of wherein the hydrated pectin is obtained by hydration under high shear as recited in claim 3, modified Kuhns teaches the pectin is hydrated with high-shear mixing (paragraph [0018]).

With respect to claim 4 and regarding the limitation of a fruit jelly food product created using the method of claim 1, it is noted that this claim refers to a product-by-process claim and is directed to method of making said fruit jelly food product.  It is unclear exactly how the steps of in the method of claim 1 impart distinctive structural characteristics to the final product of claim 4.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
With respect to a fruit jelly product as recited in claim 4, Kuhns teaches a fruit sauce, such as jellies (paragraph [0011]).
Regarding the limitation of the initial ingredients comprising:  i) blueberries at approximately 15 wt%.; ii) blueberry puree at approximately 15% wt.; iii) blueberry concentrate at approximately 4.5% wt.; iv) water at approximately 1.4% wt.; and vi) sugar at approximately 15% wt. as recited in a) of claim 1, Kuhns teaches obtaining ingredients in the ranges expressed by weight percentage: 1.0%-30% liquid sweetener (sweeteners, fruit purees, and fruit concentrates), 0%-1.0%  calcium source in the form of a calcium solution, 5%-50% fruit, and balance of formula of water, and the ingredients can be adjusted. Kuhns also teaches the fruit additives may be from blueberries (paragraphs [0026]-[0035]).  The ranges taught in Kuhns overlap or encompass the presently claimed ranges.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
However, Kuhns does not expressly disclose the sweetener comprises sugar (vi).
Shaoling teaches preparing a blueberry jam (Abstract).  The jam includes 10-15% sugar (P1, Summary of the Invention-3rd paragraph; and P2, Detailed Description-3rd paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Shaoling, to select sugar as the sweetener in the fruit sauce of Kuhns based in its suitability for its intended purpose with the expectation of successfully preparing a functional sauce product.  One of ordinary skill in the art would have been motivated to do so because Shaoling and Kuhns similarly teach the preparing blueberry sauce products, Kuhns is not limited to the particular sweeteners used since the reference teaches the ingredients can be suitably substituted (paragraph [0034]), the simple selection of a particular sweetener is a matter of choice and does not provide a patentable feature over the prior art, and said combination would amount to the use of a known element for its use in a known environment to accomplish entirely expected results.  There would have been a reasonable expectation of success with said modification. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Regarding the limitation of a gelling agent comprising hydrated pectin at 1.4% wt. as recited in d) of claim 1, modified Kuhns teaches adding 0.5%-5% hydrated pectin to the mixture (paragraphs [0021], [0024], and [0034]; and P4, claim 1), and the amount of pectin solution in Kuhns encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of citric acid at 0.8% wt. and lemon juice 4.0% wt. as recited in e) of claim 1, Kuhns teaches adding 0%-4% additional ingredients, such as flavoring and citric acid, as well as a fruit component to the mixture (paragraphs [0025]-[0034], and P4, claim 1).
However, Kuhns does not expressly disclose adding lemon juice to the mixture.
Renhuai teaches preparing blueberry jam (Abstract).  Lemon juice is added (P3, 2nd paragraph-Preferred scheme II).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Renhuai, to select lemon juice as the flavor/fruit component in the fruit sauce of Kuhns based in its suitability for its intended purpose with the expectation of successfully preparing a functional sauce product.  One of ordinary skill in the art would have been motivated to do so because Renhuai and Kuhns similarly teach the preparing blueberry sauce products, Renhuai teaches lemon juice enhances the sour sweetness of the blueberry and provides a better mouthfeel of the jam (P3, 2nd paragraph-Preferred scheme II), Kuhns teaches adding 0%-4% additional ingredients, such as flavoring and citric acid, as well a fruit component to the mixture (paragraph [0025]; and P4, claim 1), the simple selection of a particular flavor and fruit component is a matter of choice and does not provide a patentable feature over the prior art, and said combination would amount to the use of a known element for its use in a known environment to accomplish entirely expected results.  There would have been a reasonable expectation of success with said modification. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Regarding the limitation of the pH of the citrus-enhanced mixture is less than or equal to about 3.6 and sugar content of about 25 degrees Brix as recited in g) of claim 1, Kuhns does not expressly disclose this limitation.
 Shaoling teaches preparing a blueberry jam (Abstract).  The pH of the sauce is 2.8-3.8 and the sugar content is 25-30% (P1, Summary of Invention-5th paragraph; and P2, Detailed Description-6th paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed pH and sugar content ranges, including the instantly claimed ranges, from the ranges disclosed in the prior art references with the expectation of successfully preparing a functional sauce product.  One of ordinary skill in the art would have been motivated to do so because Shaoling and Kuhns similarly teach the preparing blueberry sauce products by heating and adding citric acid, Shaoling teaches heating until the sugar content is reached and adding citric acid until the final pH value is reached during the preparation of the sauce (P1, Summary of Invention-5th paragraph and P2, Detailed Invention-6th paragraph),  Kuhns teaches adjusting the process parameters in order to adjust the final characteristics of the sauce (paragraphs [0035]), and it is well understood that the pH and degrees Brix of a product is a function of the ingredients present and their respective quantities, and the claimed ingredients have been shown to be obvious in view of the prior art.  There would have been a reasonable expectation of success.  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Since the fruit jelly food product as recited in claim 4 is the same as the fruit jelly sauce disclosed by modified Kuhns, as set forth above, the claim is unpatentable even if the fruit jelly sauce of modified Kuhns was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793